                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

    ROBBIN AMANDA BAYSE, a/k/a
    ROBERT BAYSE,

            Plaintiff,
                                                                 CIVIL ACTION NO.
    v.                                                         5:18-cv-00049-TES-CHW

    Comm’r GREGORY DOZIER, et al.,

           Defendants.

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
______________________________________________________________________________

          Presently before the Court is the United States Magistrate Judge’s Report and

Recommendation [Doc. 35] regarding Plaintiff’s Motion for Preliminary Injunction and

Temporary Restraining Order [Doc. 19]. The Magistrate Judge recommends denying

Plaintiff’s motion because Plaintiff has not shown any of the four elements required for

preliminary injunctive relief. 1 The parties filed no timely objections to the

recommendation.




1   A party moving for a preliminary injunction must show:

          (1) a substantial likelihood of success on the merits; (2) that irreparable injury will be
              suffered unless the injunction issues; (3) the threatened injury to the movant outweighs
              whatever damage the proposed injunction may cause the opposing party; and (4) if
              issued, the injunction would not be adverse to the public interest.

[Doc. 35, p. 4 (quoting Four Seasons Hotel and Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th
Cir. 2003)].
      After thorough review, the Court ADOPTS the Report and Recommendation

[Doc. 35] and MAKES IT THE ORDER OF THE COURT. Accordingly, Plaintiff’s Motion

for Preliminary Injunction and Temporary Restraining Order [Doc. 19] is DENIED.

      SO ORDERED, this 2nd day of November, 2018.



                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
